Citation Nr: 0008487	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-30 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for cataracts and 
glaucoma.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for pancreatitis.  

4.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
polyps and a tumor of the nose.  

5.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
November 1946, August 1947 to November 1956, and January 1957 
to May 1967. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claims seeking 
entitlement to service connection for cataracts and glaucoma, 
hypertension, pancreatitis, and determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claims of a polyps and tumor of the nose, and 
diabetes mellitus.  

The veteran was initially scheduled for a hearing before a 
traveling member of the Board in October 1997.  However, it 
is noted in the claims folder that he withdrew his request 
for such a hearing.  

By rating decision dated November 1970, the RO denied the 
veteran's claim of service connection for a nose condition.  
This was the last final decision regarding such issue.  See 
38 U.S.C.A. § 7105 (West 1991).

By rating decision dated April 1979, the RO denied the 
veteran's claim for service connection for diabetes mellitus.  
This was the last final decision regarding such issue.  See 
38 U.S.C.A. § 7105 (West 1991).

The issues of service connection for cataracts and glaucoma 
as well as for pancreatitis will be addressed in the REMAND 
portion of this document.  



FINDINGS OF FACT

1.  Evidence submitted subsequent to the November 1970 RO 
denial of service connection for a nose condition bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
polyps and a tumor of the nose. 

2.  Evidence submitted subsequent to the April 1979 RO denial 
of service connection for diabetes mellitus bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
diabetes mellitus.  

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for entitlement to service connection for either 
hypertension or for a polyps and tumor of the nose are 
plausible.


CONCLUSIONS OF LAW

1.  Evidence submitted since the November 1970 RO decision, 
which denied the veteran's claim of entitlement to service 
connection for a nose condition is new and material and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999), Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

2.  Evidence submitted since the April 1979 RO decision, 
which denied the veteran's claim of entitlement to service 
connection for diabetes mellitus is new and material and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999), Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

3.  The claims for entitlement to service connection for 
hypertension and for polyps and a tumor of the nose are not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show that the veteran was seen 
for or diagnosed with hypertension or a polyps or tumor of 
the nose, or diabetes mellitus.  At the veteran's entrance 
examination in May 1945, the veteran's blood pressure was 
132/80.  The veteran was seen in August 1947 for maxillary 
sinusitis.  The veteran was diagnosed in September 1954 with 
rhinitis with post-nasal discharge.  In November 1954, it was 
noted that the veteran had had an almost constant feeling of 
nasal pressure for 18 months.  On the veteran's August 1956 
examination, he stated that he was working with radioactive 
substances.  The veteran was seen in March 1958 for check of 
nasal passages.  It was noted that the nasal passages were 
otherwise clear except for a possible small polyp high in the 
left side, and that it was non-obstructing if it was a polyp 
at all.  

The veteran was seen in March 1964 for a swollen left eye; 
the examiner's impression was upper respiratory infection 
with possible sinusitis with edema of the left eye lids.  

At his separation examination in December 1966, the veteran's 
nose and sinuses were evaluated as normal, as were his skin, 
and endocrine system.  It was noted that the veteran had 
frequent colds for which he took medication.  His blood 
pressure reading was 128/76.  He placed a check in the no box 
in response to whether he either had or had ever had high 
blood pressure, sinusitis, nose trouble, tumor, growth, cyst, 
or cancer, recent loss of weight, frequent or painful 
urination. 

Postservice treatment records from an Air Force hospital for 
the period from 1967 to 1970 were received in August 1970.  
They show that in April 1970, the veteran was seen 
complaining of a neoplasm of the nose, and underwent a left 
lateral rhinotomy with removal of the left lateral wall of 
the nose and underwent a total left intranasal ethmoidectomy.  

The veteran underwent a VA examination in August 1970.  It 
was noted that he had a polyps and tumor removed in April 
1970.  His blood pressure was 135/80.  It was noted that the 
veteran had had positive serology for years, and had been 
treated off and on for this for years.  It was noted that he 
still went to Westover Field for treatment.  There was no 
tenderness, masses, or spasm of the abdomen.  There were no 
gross abnormalities of the endocrine system.  There was an 
asymptomatic scar on the left nostril as a result of a nasal 
operation in 1970.  

Dr. B. G. submitted a letter dated October 1970.  He noted 
that the veteran had a polyps and possible tumor removed in 
April 1970, and that it was possible that the veteran would 
have to have this done periodically as the viscosity of the 
material was such that he was unable to remove it by blowing.  
He noted that this appeared to be at least partially on an 
allergic basis.  

By rating decision dated November 1970, the RO denied the 
veteran's claim of service connection for a nose condition.  
The RO specifically noted that the retirement examination of 
December 1966 did not give a history of a nose condition and 
did not show a disease or polyps of the nose shown.  It was 
noted that a VA examination showed that polyps and tumor were 
removed from the nose in April 1970.  Evidence submitted 
subsequent to the November 1970 rating decision is summarized 
below:

In a statement dated December 1978, the veteran asserted that 
he was first treated for diabetes at the Westover Air Force 
Base in 1968/1969.  

The veteran was hospitalized at a VA hospital in December 
1978 for adult onset diabetes mellitus, and acute 
pancreatitis.  The veteran stated that he was first told of 
chemical diabetes in 1958.  It was noted that at that time, 
the veteran did not have complaints, and that he was followed 
in the VA where blood sugars were periodically drawn.  It was 
noted that the veteran had been placed on a 1800 calorie ADA 
diet since 1971.  It was noted that in April 1978, the 
veteran was hospitalized at Wesson Memorial Hospital for 
acute pancreatitis following a drinking bout.  

In a statement dated December 1978, the veteran stated that 
he was first treated for diabetes in 1968-1969, and had been 
forced to have his sugar checked every 3 months since 1971 at 
the VA hospital.  

By rating decision dated April 1979, the RO denied the 
veteran's claim for service connection for diabetes mellitus.  
It was noted that the service records were negative for 
treatment for a diagnosis of a diabetes condition during 22 
years of military service.  It was also noted that no 
diagnosis of this condition was made within the one year 
presumptive period.  Evidence submitted subsequent to the 
April 1979 rating decision is summarized below:

Copies of VA outpatient treatment and hospitalization records 
from Springfield and Providence were submitted for the period 
from 1988 to 1995.  The veteran was seen in July 1989.  
Assessment was pancreatic mass; insulin dependent diabetes 
mellitus; and hypertension.  The veteran underwent an 
operation in August 1989 for an epigastric mass.  Pertinent 
diagnoses were insulin dependent diabetes mellitus; 
hypertension; and diabetic retinopathy.  The veteran was seen 
in November 1995 for treatment of his diabetes and 
hypertension.  

In the veteran's October 1995 claim, he asserted that he was 
treated for frequent nose bleeding at Webb Air Force Base in 
Texas from 1965 to 1967.  He asserted that he was told in 
1968 that he was told that he had elevated blood sugar, and 
was put on a diet at Westover Air Force Base, and shortly 
afterward had a polyps removed from his nose, which led to 
the discovery of a large tumor in his forehead, which was 
removed at Westover.  The veteran stated that he worked in 
the parachute and fabric field for 19 years, and frequently 
used two chemicals during these years called "carbon 
tetrachloride", and "tricoethylene", which were tumor 
causing agents.  The veteran stated that he was being treated 
for a tumor on his liver at the VA hospital in Springfield, 
and that he was also receiving treatment for diabetes and 
high blood pressure at this facility.  He stated that he was 
being treated for cataracts and glaucoma at the VA in Boston.  

Postservice treatment records from an Air Force hospital for 
the period from 1969 to 1973 were received in October 1995.  
In November 1970, it was noted that there was no evidence of 
a recurrence of the veteran's disorder of the nose which led 
to his operation in March 1970.  
 
The veteran underwent a VA visual examination in March 1996.  
It was noted that he was an insulin diabetic for 18 years.  
Diagnosis was insulin dependent diabetes with moderate 
noproliferative retinopathy.  It was noted that the veteran 
had a prior diagnosis of glaucoma.  

The veteran underwent a VA examination for his nose in March 
1996.  It was noted that the veteran was in the military from 
1944 to 1967, and that he was exposed to inhaling chemicals 
in his work doing parachute cleaning.  It was noted that the 
veteran developed inverted papilloma of the left nose and 
sinus, and that he had major sinus and nasal surgery, lateral 
rhinotomy, and ethmoidectomy at the Westover Air Base 
hospital in March 1970.  Diagnoses were  status post left 
lateral rhinotomy and ethmoidectomy, chronic rhinitis, and 
chronic left maxillary and ethmoid sinusitis and postnasal 
drainage.  

The veteran underwent a VA general medical examination in 
March 1996.  The veteran stated that after discharge from the 
Air Force in 1967, he began working for the city of 
Springfield as a maintenance worker, but stopped working 
sometime around 1975.  He stated that he had been a heavy 
drinker up until that time, but had not been drinking since.  
He stated that he had not had recurrent major attacks since 
1977.  At that time, the veteran was found to be diabetic, 
and was put on insulin.  For the last several years, the 
veteran had had increased blood pressure.  His past medical 
history was also positive for a rhinotomy and ethmoidectomy 
in 1970 for an inverted papilloma of the left lateral wall of 
the nose.  Examination showed diabetic atrophy of the skin.  
Examination of the eyes and nose was normal.  Thyroid was not 
palpable.  Examination of the abdomen was unremarkable except 
for a battle field of incisional scars across the abdomen.  
Diagnoses were pancreatitis, diabetes mellitus, and 
hypertension.  

The veteran underwent a VA examination in March 1996 for his 
alimentary appendages.  Diagnosis was nonservice-connected 
surgical problems which developed in 1978, at which time he 
had a laparotomy for pancreatic pseudocyst, and a second 
operation done in 1987 for a hemangioma of the liver which 
was nonmalignant.  

On June 26, 1996, the veteran submitted copies of treatment 
records from the Westover Air Force Base from 1969 and 1970.  
The veteran underwent a glucose test from his blood in April 
1969.  The results of the test were noted.  It was also noted 
"chem. Pattern."  On a blood chemistry form from November 
1970, under clinical data, it was noted "chem diabetic."  

The last Statement of the Case that the RO prepared was on 
June 5, 1996.  


Analysis

Laws and regulations regarding new and material evidence.

As noted above, in November 1970, the RO denied the veteran's 
claim of service connection for a nose condition, and in 
April 1979, the RO denied the veteran's claim of entitlement 
to service connection for diabetes mellitus.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156 (1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 


Whether the veteran has submitted new and material evidence 
in order to reopen his claims of service connection for a 
polyps and tumor of the nose, and for diabetes mellitus.

Regarding whether new and material evidence has been 
submitted regarding the claim of a polyps and tumor of the 
nose, the veteran asserted in his October 1995 claim that he 
was exposed to the chemicals carbon tetrachloride and 
tricoethylene, which were cancer causing agents, while 
working in the parachute and fabric field in service.  This 
evidence is new in that it is not merely cumulative of other 
evidence of record.  The veteran had not previously asserted 
that he was exposed to cancer causing chemicals in service. 

Also, the assertion by the veteran is material to his claim.  
Although the veteran noted at his August 1956 examination 
that he was working with radioactive substances, this is the 
first time that the veteran has provided specific information 
about the chemicals that he was exposed to in service.  The 
veteran's assertion, either by itself, or in connection with 
the evidence already assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim for service connection for 
a polyps and tumor of the nose is reopened, and the veteran's 
claim must be considered in light of all the evidence, both 
old and new.  

New and material evidence has also been submitted for the 
purpose of reopening the veteran's claim for entitlement to 
service connection for diabetes mellitus.  The veteran was 
denied service connection for diabetes mellitus in April 
1979, because it was noted that no diagnosis of diabetes was 
made within the one year presumptive period.  Since that 
time, the veteran has submitted private treatment records 
from the Westover Air Force Base from 1969 and 1970.  The 
1970 record noted "chem diabetic", and the 1969 record 
noted "chem pattern." 

These private treatment records are new in that they are not 
merely cumulative of other evidence of record.  The earliest 
diagnosis of diabetes prior to these records had been 1978. 

The records are also material to the veteran's claim.  
Although there still is no diagnosis of diabetes in service 
or within one year of service, the records from 1969 and 1970 
showing "chem. Diabetic" are much closer in time to the 
veteran's leaving service in 1967 than the previous earliest 
diagnosis of diabetes from 1978.  Therefore, the private 
treatment records that the veteran has submitted from the 
Westover Air Force Base from 1969 and 1970, either by 
themselves or in connection with the evidence already 
assembled, are so significant that they must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim is reopened, and the veteran's claim must be 
considered in light of all the evidence, both old and new.  


Whether the veteran's claims of entitlement to service 
connection for hypertension, and for a polyps and tumor of 
the nose are well-grounded.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § § 1110, 
1131 (West 1991).

When a claim is reopened (as was done in this instance 
regarding the veteran's claim of service connection regarding 
a polyps and tumor of the nose), under Elkins and Winters, it 
must be determined whether the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  In so doing the 
credibility of the evidence is presumed, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet.App. 19 (1993).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Regarding the veteran's claims for service connection for 
hypertension and for a polyps and tumor of the nose, it is 
noted that cardiovascular-renal disease, including 
hypertension, and malignant tumors are considered chronic 
diseases and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service in a period of war provided the rebuttable 
presumptions of § 3.307 are also satisfied.  38 C.F.R. 
§ § 3.307(3), 3.309 (a) (1999).

The veteran's claim for service connection for hypertension 
is not well grounded. The service medical records do not show 
treatment for a diagnosis of hypertension.  At the veteran's 
separation examination, his heart and vascular systems were 
evaluated as normal.  On his report of medical history at 
separation, the veteran reported that he did not have, and 
never had previously had high blood pressure.  There is no 
evidence of treatment for hypertension within one year of 
leaving service.  Although the veteran currently has a 
diagnosis of hypertension, there is no mention of treatment 
for hypertension in the treatment records until 1989, many 
years after service.

Although the veteran contends that his hypertension began in 
service, the veteran is not a physician and lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The competent medical 
evidence does not show that the veteran's hypertension began 
until many years after service.  

As noted above, for a claim to be well grounded, there must 
be medical evidence of a nexus between an injury or disease 
in service and the current disability.  See Caluza, supra.  
As such evidence has not been presented regarding this claim, 
the claim is not well grounded.  In the absence of a well 
grounded claim, the appeal for service connection for 
hypertension must be denied.  Edenfield v. Brown, 8 Vet.App. 
384 (1995).

Regarding the veteran's claim for service connection for a 
polyps and tumor of the nose, it is noted that the veteran 
was seen in service on several occasions for sinusitis and 
rhinitis.  When the veteran was seen in November 1954, it was 
noted that the veteran had had an almost constant feeling of 
nasal pressure for 18 months.  When the veteran was seen in 
March 1958, it was noted that the veteran's nasal passages 
were otherwise clear except for a possible small polyp high 
in the left, but that it was non obstructing, if it was a 
polyp at all.  However, at the veteran's separation 
examination in December 1966, his nose and sinuses were 
evaluated as normal, and on the veteran's report of medical 
history at separation, he placed a check in the no box in 
response to whether he either had sinusitis, nose trouble, 
tumor, growth, cyst, or cancer.  

The post-service medical records do not show that the veteran 
was seen for a polyps and tumor of the nose, until April 1970 
(almost 3 years after the veteran left service), when he had 
a polyps and tumor of the nose removed.
 
The veteran asserts that the polyps and tumor of the nose 
that he had removed in April 1970 is related to the times 
that he was seen for his nose in service.  He also claims 
that he worked with cancer causing agents during service.  
However, as a layperson, the veteran is not competent to 
provide evidence that requires medical knowledge, such as 
linking his polyps and tumor of the nose to service. Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  As noted above, for a 
claim to be well grounded, there must be medical evidence of 
a nexus between an injury or disease in service and the 
current disability.  See Caluza, supra.  A claimant's 
personal belief that is unsupported by medical evidence, 
however sincere, cannot form the basis of a well-grounded 
claim. Hasty v. West, 13 Vet. App. 130, 233 (1999); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

The competent evidence, that is the medical evidence, does 
not show that the veteran was seen for his polyps and tumor 
of the nose until well over 2 years after service.  He was 
not diagnosed with a malignant tumor within one year of 
leaving service.  The medical evidence does not include a 
nexus opinion between the veteran's polyps and tumor of the 
nose, and either the times that he was seen for his nose in 
service, or to the claimed cancer causing agents that the 
veteran worked with in service.  As such, with no nexus 
opinion, the evidence does not indicate that the veteran's 
claim for entitlement to service connection for a polyps and 
tumor of the nose is well grounded.  

In the absence of well-grounded claims, the appeal for 
service connection for hypertension and for a polyps and 
tumor of the nose must be denied.  Edenfield v. Brown, 
8 Vet.App. 384 (1995).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

The RO has associated with the claims folder all the 
available medical records for consideration.  Therefore, 
under the circumstances of this case, the VA has not been put 
on notice that relevant evidence exists, or could be 
obtained, which, if true, would make the veteran's claims 
"plausible."  Robinette, 8 Vet.App. at 80.

Also, the RO fulfilled its obligation under section 5103(a) 
in the statement of the case which informed the veteran of 
the reasons for the denial of his claims.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claims well grounded.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for polyps and a tumor of the 
nose, the claim is reopened.  

New and material evidence having been submitted to reopen the 
claim of service connection for diabetes mellitus, the claim 
is reopened.

The veteran's claims of entitlement to service connection for 
hypertension and for a polyps and a tumor of nose are denied, 
as not well grounded.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

When a claim is reopened (as was done in this instance 
regarding the veteran's claim of service connection regarding 
diabetes mellitus), under Elkins and Winters, it must be 
determined whether the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In so doing the 
credibility of the evidence is presumed, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet.App. 19 (1993).  

Because there is no duty to assist under 38 U.S.C. § 5107(a) 
absent the submission of a well-grounded claim, see Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 2348 (1998), the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim until such a claim has first 
been established.  Morton v. West, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  However, in this case, for 
the reasons described below, further development is needed 
before the Board can address the issue of whether the 
veteran's claim of service connection for diabetes mellitus 
is well-grounded.  

As noted in the analysis above regarding new and material 
evidence regarding for diabetes mellitus, in June 1996, the 
veteran submitted copies of treatment records from the 
Westover Air Force Base from 1969 and 1970.  These documents 
were stapled to the veteran's Substantive Appeal.  Also 
attached to the veteran's Substantive Appeal was a newspaper 
article about diabetes.  These documents were received by the 
RO on June 26, 1996.  The Statement of the Case was dated 
June 6, 1996.  The RO did not prepare a Supplemental 
Statement of the Case regarding these documents. 

Evidence received by the agency of original jurisdiction 
prior to transfer of the records to the Board after an appeal 
has been initiated will be referred to the appropriate rating 
or authorization activity for review and disposition.  If the 
Statement of the Case was prepared before the receipt of the 
additional evidence, a Supplemental Statement of the Case 
will be furnished to the appellant as provided in § 19.31 of 
this part, unless the additional evidence received duplicates 
evidence previously of record which was discussed in the 
Statement of the Case or the additional evidence is not 
relevant to the issue on appeal.  38 C.F.R. § 19.37 (1999).

The RO did not prepare a Supplemental Statement of the Case 
pertaining to the evidence received by the RO on June 26, 
1996.  Therefore, before a decision is made as to whether the 
veteran's claim of entitlement to service connection for 
diabetes mellitus is well grounded, the RO should prepare a 
Supplemental Statement of the Case which discusses such 
evidence.  Again, it is emphasized that such development is 
needed prior to a determination of whether the veteran's 
claim is well grounded.  

Regarding the veteran's claim for service connection for 
pancreatitis, the veteran has asserted that his pancreatitis 
is secondary to his diabetes mellitus.  In light of the need 
for further development regarding the claim of service 
connection for diabetes mellitus, consideration of the 
veteran's claim for service connection for pancreatitis is 
deferred.  

Regarding the veteran's claim for service connection for 
cataracts and glaucoma, the veteran asserted in his October 
1995 claim that he was being treated for cataracts and 
glaucoma at the VA Medical Center in Boston.  Thereafter, the 
RO requested treatment records from Boston from January 1995 
to the present.  In November 1995, the Boston VA Medical 
Center submitted a printed list of appointments from March 
1995 to July 1995 regarding treatment of the veteran's eye.  
However, no actual treatment records were submitted.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Because the actual treatment records of the veteran's from 
the Boston VA Medical Center have not yet been obtained (only 
the list of appointments was submitted), before a decision is 
made regarding whether the veteran's claim for service 
connection for cataracts and glaucoma of the eye is well 
grounded, the veteran's claim must be remanded in order to 
obtain all treatment records from the Boston VA Medical 
Center.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's eyes, his 
diabetes, and his pancreatitis that have 
not already been associated with the 
claims folder.  In particular, the RO 
should obtain and associate with the 
claims file the outpatient treatment 
records from the Boston VA Medical 
Center.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

4.  The RO should review the evidence 
received in January 1996 and readjudicate 
the appellant's claim of entitlement to 
service connection for diabetes mellitus.  
Thereafter, the RO should readjudicate 
the appellant's claim of service 
connection for pancreatitis, both on a 
direct basis, and as secondary to 
diabetes mellitus.  

After the RO obtains all treatment 
records from the Boston VA Medical 
Center, the RO should readjudicate the 
appellant's claim of service connection 
for cataracts and glaucoma.  The RO must 
initially determine whether all such 
claims are well grounded or not.  In the 
event that the claims are not resolved to 
the satisfaction of the appellant, he 
should be furnished a Supplemental 
Statement of the Case regarding 
entitlement to service connection for 
diabetes mellitus, pancreatitis, and 
cataracts and glaucoma which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 


- 19 -


